Citation Nr: 1647386	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder (MDD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected MDD.

3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected MDD.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected MDD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  A transcript of this hearing is of record.

The issues on appeal were previously remanded in June 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension.

2.  Hypertension was not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of hypertension have not been continuous since service separation.

4.  The Veteran's hypertension is not caused by, the result of, or aggravated by the service-connected MDD disability.

5.  The Veteran's erectile dysfunction is not caused or aggravated by the service-connected MDD disability.

6.  The Veteran's currently diagnosed nonservice-connected tension headaches manifest an increase in severity as a result of his service-connected MDD disability.

7.  The Veteran currently diagnosed nonservice-connected perforated ulcer residuals manifests an increase in severity as a result of his service-connected MDD disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to the service-connected MDD disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction, to include as due to the service-connected MDD disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for tension headaches, by way of aggravation proximately due to or the result of service-connected MDD disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(b) (2015).

4.  The criteria for service connection for a stomach disorder, diagnosed as a perforated ulcer, by way of aggravation proximately due to or the result of service-connected MDD disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  

The claims of service connection for tension headaches and a stomach disorder (diagnosed as a perforated ulcer) have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for tension headaches and a perforated ulcer, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In a letter dated in May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements. 

The Veteran was afforded VA examinations in October 2015 and medical opinions were obtained in February 2016 that addressed the claims on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate as they were predicated on an examination and interview of the Veteran, a review of the claims file to include relevant findings from service treatment records and post-service treatment records, considered the Veteran's lay statements, and the VA examiners provided adequate rationales for the opinions rendered based on an accurate factual history consistent with the evidence of record. For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159 (c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, includintg by way of aggravation.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, regarding aggravation of a non-service-connected disability, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected. 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

The Veteran contends that his hypertension is either caused or aggravated by the symptoms of his service-connected MDD.  As hypertension is a chronic disability listed under 38 C.F.R. § 3.309(a), the Board will also consider whether the Veteran's hypertension was incurred in service. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as secondary to the service-connected MDD disability.
Service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service.  An April 1974 service separation examination reflects a blood pressure reading of 116/68; hypertension was not indicated.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2015) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension was not chronic in service.

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  The Veteran was diagnosed with hypertension in the 2000s, more than 20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  As such, the Board finds that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

Regarding continuous symptoms of hypertension, the Board finds that the Veteran was first diagnosed and treated for hypertension in approximately the 2000s.  See October 2015 VA examination report.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention symptoms related to hypertension at any time prior to his current claim on appeal.  For example, in May 1974, immediately following service separation, the Veteran filed a claim for service connection for "nerves."  The Veteran did not mention symptoms of hypertension during this prior service connection claim. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits. In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hypertension in service and a lack of symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claim that symptoms of hypertension were continuous since service separation.

The Board next finds that the Veteran's hypertension is not related to the service-connected MDD disability.  The Veteran has submitted three private opinions, which state that the Veteran's symptoms of depression and anxiety more likely than not aggravated his hypertension.  See April 2015 statement of Dr. J.B.J. and March 2015 and May 2015 statements of Dr. R.K.  However, the Veteran's private treating physician and private treating psychiatrist failed to provide a rationale or supporting analysis for their conclusory statements.  Therefore, the Board finds that these opinions lack probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (Court held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  
  


The Veteran was afforded a VA examination in October 2015, which confirmed a diagnosis of hypertension.  The examiner indicated that the Veteran had essential hypertension, for which the cause was unknown.  It was further noted that, although mental disease and stress could "temporarily" elevate blood pressure, the examiner was not aware of any medical literature that substantiated the claim that MDD "permanently" elevated blood pressure.  As such, the examiner opined that Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected MDD disability. 

The Board has considered the Veteran's statements regarding his belief that his hypertension is related to his service-connected MDD disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not proximately due to or aggravated by service-connected MDD disability.  A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Erectile Dysfunction

The Veteran contends that his erectile dysfunction is either caused or aggravated by the symptoms of his service-connected MDD.  He has not maintained, and the evidence does not otherwise suggest, that his erectile dysfunction was incurred in service or is otherwise related to service.  As such, the Board will only address the theory of secondary service connection. 

The Veteran has submitted three private opinions, which state that the Veteran's symptoms of depression and anxiety more likely than not aggravated his erectile dysfunction.  See April 2015 statement of Dr. J.B.J. and March 2015 and May 2015 statements of Dr. R.K.  However, the Veteran's private treating physician and private treating psychiatrist failed to provide a rationale or supporting analysis for their conclusory statement.  Therefore, the Board finds that these opinions lack probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (Court held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

The Veteran was afforded a VA examination in October 2015.  The examiner diagnosed the Veteran with low testosterone/hypogonadism.  During the evaluation, the Veteran stated that he had problems with sexual dysfunction since 2005.  He indicated that he was told that he had low testosterone in October 2012 and was treated with AndroGel and a testosterone injection.  The examiner explained that hypogonadism occurred when the testicles did not produce enough of the male sex hormone testosterone.  It was noted that a number of conditions could cause hypogonadism, including Kallmann syndrome, pituitary disorders, inflammatory disease, HIV/AIDS, the use of certain drugs such as opiate pain medications, obesity, and the normal aging process.  

In a February 2016 medical opinion it was opined that the Veteran's erectile dysfunction was most likely due to low testosterone levels.  After age 30, it was noted that most men experienced a gradual drop in testosterone.  A variety of medical conditions were noted to cause "significantly" lower-than-normal testosterone levels in boys and men.  However, the examiner noted that MDD was not one of the causes.

The remaining evidence has been reviewed, to include post-service VA and private treatment records.  However, this evidence does not support a finding that the Veteran's erectile dysfunction is secondary to the service-connected MDD disability.  

The Board has considered the Veteran's statements regarding his belief that his erectile dysfunction is related to his service-connected MDD disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Erectile dysfunction is a medically complex disease process because of its multiple possible etiologies (to include those listed by the October 2015 VA examiner).  Erectile dysfunction manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that the Veteran's erectile dysfunction is not proximately due to or aggravated by service-connected MDD disability.  A preponderance of the evidence is against the claim for service connection for erectile dysfunction and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Tension Headaches

The Veteran contends that his headache disorder is either caused or aggravated by the symptoms of his service-connected MDD.  

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed tension headaches are related to his service-connected MDD disability.

The evidence includes a March 2015 statement from Dr. R. K., the Veteran's treating psychiatrist.  The statement indicated that the Veteran was a patient and had been treated for MDD.  In Dr. R. K.'s opinion, the Veteran's MDD was causing or exacerbating his headache disorder.  

In an April 2015 statement from the Veteran's primary care physician (Dr. J. J.), the Veteran was noted to suffer from depression.  Dr. J. J. opined that the Veteran's headaches were more likely than not aggravated by his depression.  

Pursuant to the Board's June 2015 remand, the Veteran was afforded a VA examination in October 2015.  The examiner diagnosed the Veteran with tension headaches.  The opinion rendered was that the Veteran's tension headaches were not related to service.  

Regarding secondary service connection, a VA medical opinion was obtained in March 2016.  The examiner indicated that the Veteran's electronic claims had been reviewed, but there were no VA treatment records pertaining to headaches.  Therefore, the examiner noted that she could not comment on the association of headaches with the Veteran's MDD.  

The Board finds that the March 2016 VA medical opinion lacks probative value.  Private medical opinions show that the Veteran has been noted to have headaches.  Further, the October 2015 VA examination report diagnosed the Veteran with tension headaches.  As such, a diagnosis was of record at the time the March 2016 VA examiner reviewed the claims file.  

The Board finds that the Veteran has been diagnosed with tension headaches, which suggests to the Board that they are brought on or exacerbated by stress or emotional distress, which would logically include symptoms associated with the Veteran's MDD.  Further, the Veteran's treating primary care physician and his psychiatrist have both indicated that the Veteran's MDD aggravates his tension headaches.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tension headaches by way of aggravation proximately due to or the result of service-connected MDD disability, is warranted.  38 C.F.R. §§ 3.102, 3.310(b). 


Service Connection Analysis for a Gastrointestinal Disorder

The Veteran contends that his gastrointestinal disorders are either caused or aggravated by the symptoms of his service-connected MDD.  

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed gastrointestinal disorder (diagnosed as a perforated ulcer) is related to his service-connected MDD disability.

The evidence shows that from 2005 to 2008 the Veteran had been diagnosed with a perforated ulcer, moderate gastritis with mild to moderate esophagitis, and a small hiatal hernia.  See October 2005 and November 2005 consultation reports, January 2006 Endoscopy Report.  A May 2008 private treatment record, which is dated within the appeal period, shows that the Veteran was prescribed Protonix, which is used to treat gastrointestinal disorders.  

Subsequent VA treatment records dated in March 2010 and April 2010 show active medical prescriptions for Omeprazole, used to treat heartburn, a damaged esophagus, stomach ulcers, and GERD.  These treatment records note that the Veteran was instructed to take 20 milligrams daily for his "stomach."  As such, the evidence suggests that the Veteran had an ongoing stomach disorder during the appeal period.

The evidence includes a March 2015 statement from Dr. R. K., a psychiatrist.  It was noted that the Veteran was a patient and had been treated for MDD.  In 
Dr. R. K.'s opinion, the Veteran's MDD was causing or exacerbating his stomach problems.  

The evidence also includes an April 2015 statement from the Veteran's primary care physician (Dr. J. J.).  The statement indicated that the Veteran currently suffered from depression and was being seen by a psychiatrist.  According to 
Dr. J. J., the Veteran's stomach problems, to specifically include a perforated ulcer, was more likely than not aggravated by his depression.  

The Veteran was afforded an October 2015 VA examination to assist in determining the nature and etiology of his claimed gastrointestinal disorders.  The examiner diagnosed the Veteran with constipation.  It was then noted that the Veteran had a history of opioid dependence.  The examiner indicated that opioids caused constipation. 

The Board finds that the October 2015 VA examination and medical opinion lacks probative value.  First, the examiner did not address whether the Veteran had any other gastrointestinal disorder aside from constipation.  This is especially problematic since VA treatment records in 2010 show active medications prescribed for gastrointestinal disorders.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Moreover, although the examiner diagnosed the Veteran with constipation and stated that it was due to opioid medications, there was no opinion as to whether it was aggravated by the Veteran's psychiatric disability.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a a stomach disorder, diagnosed as a perforated ulcer, and by way of aggravation proximately due to or the result of the service-connected MDD disability, is warranted.  38 C.F.R. §§ 3.102, 3.310(b). 



ORDER

Service connection for hypertension, to include as secondary to service-connected MDD disability is denied. 

Service connection for erectile dysfunction, to include as secondary to service-connected MDD disability is denied. 

Service connection for tension headaches, by way of aggravation proximately due to or the result of service-connected MDD disability, is granted.

Service connection for a stomach disorder, diagnosed as a perforated ulcer, by way of aggravation proximately due to or the result of service-connected MDD disability, is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


